In re Union International Ins. Co., Ltd.; applying for writ of certiorari and/or review, and supervisory; to the Court of Appeal, Fifth Circuit, No. 87-CA-0785; Parish of Jefferson, 24th Judicial District Court, Div. “I”, No. 321-672.
Prior report: La.App., 522 So.2d 187.
Granted. Relator's motion for a stay, filed within the delay for appealing, stated relator’s desire to appeal. Since appeals are favored in law, relator’s motion should be treated as a timely appeal. Accordingly, the ruling of the court of appeal is set aside, and the appeal is reinstated.